Allowability Notice
This communication is responsive to Phone Interview on 8/22/2022. 
Status of Claims:
Claims 1-4, 6, 8-15 and 17-20 are allowed.
Terminal Disclaimer filed on 8/22/2022 has been considered and approved. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record is reproduced below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the interview with Mr. Tony J. Josephson on 8/22/2022 to amend the claims.

Listing of Claims:
The claims have been amended as follows:
1.	(Currently Amended) A system comprising:	hardware processing circuitry; 	one or more memories storing instructions that configure the hardware processing circuitry to perform operations comprising: 
		receiving a plurality of requests to view a profile image of a social network account 	from a plurality of social network accounts associated with a plurality of social network 	users; 
		receiving engagement data of profile content for a respective social network user 	initiating the respective request, the profile content relating to an entity profile for a user 	associated with the social network account; and
		in response to receiving each of the plurality of requests:
customizing , wherein customizing the profile image for the respective social network user includes:
modifying the profile image to include an animation of multiple images from one or more ecommerce item listings viewed by the respective social network user; and
changing a format of the profile image from a fixed image format to a format that supports the animation; and
causing display of the profile image customized for the respective social network user initiating the respective request, the customized profile image modified to display item listing information for an item of a plurality of items being sold by the user associated with the social network account, the item being from an ecommerce item listing that was displayed via the respective social network account where the customized profile image is modified with the item listing information for the item for the respective social network user initiating the respective request.



2.	(Original) The system of claim 1, wherein a portion of the plurality of requests are requests to view contact information of the requests respective social network account, the contact information including the profile image, and a second portion of the plurality of requests are requests to review a profile page of the respective social network account.

3.	(Original) The system of claim 1, the operations further comprising customizing the profile image for the respective social network user by switching the profile image of the social network account to display the item listing information from the ecommerce item listing displayed via the respective social network account.

4.	(Original) The system of claim 3, the operations further comprising receiving input indicating a selection of the switched profile image, and causing display of the ecommerce item listing in response to the input.

5.	(Canceled) 

6.	(Currently Amended) The system of claim 1 [[5]], wherein the multiple images are displayed with an animation cycle.

7.	(Canceled) 

8.	(Currently Amended) The system of claim 1 [[5]], the operations further comprising triggering the animation in response to an action of the respective viewing user.

9.	(Original) The system of claim 1, the operations further comprising identifying the item listing information for each customized profile image based on one or more of purchase history, posts, or likes of the respective social network account.

10.	(Currently Amended) A non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising:	receiving a plurality of requests to view a profile image of a social network account from a plurality of social network accounts associated with a plurality of social network users; 	receiving engagement data of profile content for a respective social network user 	initiating the respective request, the profile content relating to an entity profile for a user associated with the social network account; and
	in response to receiving each of the plurality of requests:
customizing the respective request, wherein customizing the profile image for the respective social network user includes:
modifying the profile image to include an animation of multiple images from one or more ecommerce item listings viewed by the respective social network user; and
changing a format of the profile image from a fixed image format to a format that supports the animation; and
causing display of the profile image customized for the respective social 	network user initiating the respective request, the customized profile image modified to display item listing information for an item of a plurality of items being sold by the user associated with the social network account, the item being from an ecommerce item listing that was displayed via the respective social network account where the customized profile image is modified with the item listing information for the item for the respective social network user initiating the respective request.

11.	(Original) The non-transitory computer readable storage medium of claim 10, wherein a portion of the plurality of requests are requests to view contact information of the social network account, the contact information including the profile image, and a second portion of the plurality of requests are requests to review a profile page of the social network account.

12.	(Original) The non-transitory computer readable storage medium of claim 10, the operations further comprising customizing the profile image for the respective social network user by switching the profile image of the social network account to display the item listing information from the ecommerce item listing displayed via the respective social network account.

13.	(Original) The non-transitory computer readable storage medium of claim 12, the operations further comprising receiving input indicating a selection of the switched profile image, and causing display of the ecommerce item listing in response to the input.

14.	(Canceled) The non-transitory computer readable storage medium of claim 10, wherein customizing the profile image for the respective social network user comprises modifying the profile image to include an animation of multiple images from one or more ecommerce item listings viewed by the respective social network user.

15.	(Currently Amended) The non-transitory computer readable storage medium of claim 1 [[14]], wherein the multiple images are displayed with an animation cycle.

16.	(Canceled)

17.	(Currently Amended) The non-transitory computer readable storage medium of claim 1 [[14]], the operations further comprising triggering the animation in response to an action of the respective viewing user.

18.	(Original) The non-transitory computer readable storage medium of claim 10, the operations further comprising identifying the item listing information for each customized profile image based on one or more of purchase history, posts or likes of the respective social network account.

19.	(Currently Amended) A method performed by hardware processing circuitry, comprising:	receiving a plurality of requests to view a profile image of a social network account from a plurality of social network accounts associated with a plurality of social network users; 	receiving engagement data of profile content for a respective social network user initiating the respective request, the profile content relating to an entity profile for a user associated with the social network account; and
	in response to receiving each of the plurality of requests:
customizing , wherein customizing the profile image for the respective social network user includes:
modifying the profile image to include an animation of multiple images from one or more ecommerce item listings viewed by the respective social network user; and
changing a format of the profile image from a fixed image format to a format that supports the animation; and
		causing display of the profile image customized for the respective social network account from which the respective request is received, the customized profile image modified to display item listing information for an item of a plurality of items being sold by the user associated with the social network account, the item being from an ecommerce item listing that was displayed via the respective social network account where the 	customized profile image is modified with the item listing information for the item for the 	respective social network user initiating the respective request.

20.	(Original) The method of claim 19, wherein causing display of a profile image customized for the respective social network account comprises:	identifying first item listing information based on a first social network account;	first customizing the profile image to include the first item listing information;	causing display of the first customized profile image via the first social network account;	identifying second listing information based on a second social network account, second customizing the profile image to include the second listing information; and	causing display of the second customized profile image via the second social network account.
Reasons for Allowance
5.	Claims 1-4, 6, 8-15 and 17-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The cited art of record does not teach the independent claims as a whole including “…receiving engagement data of profile content for a respective social network user 	initiating the respective request, the profile content relating to an entity profile for a user 	associated with the social network account… wherein customizing the profile image for the respective social network user includes: 
modifying the profile image to include an animation of multiple images from one or more ecommerce item listings viewed by the respective social network user; and
changing a format of the profile image from a fixed image format to a format that supports the animation; and
causing display of the profile image customized for the respective social network user initiating the respective request, the customized profile image modified to display item listing information for an item of a plurality of items being sold by the user associated with the social network account…”
Additionally, Applicant’s arguments filed 5/13/2022 have been considered and found persuasive. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455